PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,071,777
Issue Date: 27 Jul 2021
Application No. 15/956,909
Filing or 371(c) Date: 19 Apr 2018
Attorney Docket No. 01305-0022-01US



:
:	DECISION ON PETITION
:
:
:


This is a decision on Patentee’s request for reconsideration pursuant to 37 C.F.R. § 1.705(b) filed September 27, 2021, requesting that the Office adjust the patent term adjustment from 68 days to 72 days.  

The petition to correct the patent term adjustment indicated on the above-identified patent to indicate that the term of the above-identified patent is extended or adjusted by 72 days is GRANTED.

The Office acknowledges the receipt of the $210.00 fee set forth in 37 C.F.R. § 1.18(e).  No additional fees are required.  Patentee has indicated on the third page of this petition that this patent is not subject to a terminal disclaimer.

The application is being forwarded to the Certificates of Correction Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by 72 days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3225.

/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions


Encl:  Adjusted PTA calculation
           DRAFT Certificate of Correction



								DRAFT COPY

UNITED STATES PATENT AND TRADEMARK OFFICE
CERTIFICATE OF CORRECTION
		PATENT          :  11,071,777 B2 
		DATED            :     Jul. 27, 2021				DRAFT
		INVENTOR(S) :     Sampson et al.
		
	It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:
	
	On the cover page,

	 [*] Notice: Subject to any disclaimer, the term of this patent is extended or adjusted under 35 USC 154(b) by 68 days

      Delete the phrase “by 68 days” and insert – by 72 days --